DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 2 July 2021.  Claims 1, 2, 12 and 13 are currently amended.  Claims 1-20 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2008/304295, hereinafter Ichikawa in view of U.S. Pre-Grant Publication No. 2005/0134232, hereinafter Yamamoto and U.S. Pre-Grant Publication No. 2003/0223474, hereinafter Roepke. (A machine translation of Ichikawa was provided in a prior office action).

Regarding claim 1, Ichikawa teaches a battery pack (21). The battery pack (21) includes a battery (6). The battery (6) comprises a terminal (23) and a top cover (6a) (paragraphs [0043, 0044] and figures 4a - 4c). 
A bus bar module (28) is arranged on the top outside of the top cover (6a). The bus bar module (28) comprises a frame (24) and accommodates a plurality of voltage 
The bus bar module (28, “wire harness plate”) includes a temperature detector (10) (paragraph [0044]). 
The temperature detector (10) includes a pair of flexible arms (3, “elastic pressing part”) and a surrounding portion (2) (paragraphs [0030, 0033] and figures 1-3). 
A thermistor (1, “temperature collecting component”) is installed in the surrounding portion (2) (paragraph [0030 and figure 1) – therefore, the surrounding portion (2) is an “installation part”. 
The thermistor (1, “temperature collecting component”) is located between the bus bar module (28, “wire harness plate”) and the top cover (6a) (figure 4c). 
Circuit board (4) forms various electrical connections, therefore it is a “connecting piece”. The circuit board (4, “connecting piece”) together with the battery terminal (23) and other components are fixed in position within the bus bar module (28, “wire harness plate”) (paragraph [0044]).
The pair of flexible arms (3, “elastic pressing part”) abut the circuit board (4, “connecting piece”) (figures 1 and 3). The thermistor (1, “temperature collecting component”) abuts the top cover (6a) (paragraph [0030] and figure 4c). 
Ichikawa fails to teach a heat conduction pad.
It is well-known in the art to interpose a thermally conductive material between a thermistor and the component whose temperature is being measured – see, e.g. Yamamoto (paragraph [0026]) and Roepke (paragraphs [0007, 0008] and figure 1).

The surrounding portion (2, “installation part”) is configured to press the thermistor (1) against the top cover (6a), therefore in the combination of Ichikawa and Yamamoto/Roepke it would press the thermistor (1) so that it makes close contact with the thermally conductive material (“pad”) and the thermally conductive material (“pad”) would be butted against the top cover (6a). 
Regarding claim 2, Ichikawa as modified by Yamamoto/Roepke teaches that the thermistor (1) is positioned between the surrounding portion (2, “installation part”) and the thermally conductive material (“pad”).
Regarding claim 3, Ichikawa teaches a pair of flexible arms (3, “elastic pressing part”). Each flexible arm (3) is a cantilever with one end attached to the surrounding portion (2, “installation part”) and one free end. Each flexible arm (3) extends towards a side of the surrounding portion (2, “installation part”) (paragraph [0030] and figures 1-3).
 	A distance L1 is greater than a distance L2.
	L1 is the maximum distance between the surface of a flexible arm (3, “cantilever”) on the side away from the top cover (6a) and the surface of the top cover (6a) facing the surrounding portion (2, “installation part”). L2 is the maximum distance between the surface of the surrounding portion (2, “installation part”) on the side away from the top cover (6c) and the surface of the top cover (6c) facing the surrounding portion (2, “installation part”) (see Figure 1 below).

    PNG
    media_image1.png
    229
    222
    media_image1.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: textbox (L2)][AltContent: textbox (L1)]






[AltContent: textbox (Figure 1 - Ichikawa's assembly. In the assembled state, the thermistor (1) is pressed against the top cover (6a). For this reason, the distances L1 and L2 are shown to extend from the position the top cover (6a) would have in the assembled state. )]


Regarding claim 4, Ichikawa teaches a pair of flexible arms (3, “elastic pressing part”). Each flexible arm (3) is a cantilever capable of whole arc bending.
Regarding claim 5, Ichikawa teaches a pair of flexible arms (3, “elastic pressing part”). Each flexible arm (3) is a cantilever with one end attached to the surrounding portion (2, “installation part”) and one free end. The two cantilevers are arranged symmetrically with respect to a center line in a width direction of the surrounding portion (2, “installation part”) (figure 2).
Regarding claim 8, Ichikawa teaches that the circuit board (4, “connecting piece”) is configured to press each flexible arm (“cantilever”) so that the thermistor (1, “temperature collecting component”) is clamped between the surrounding portion (2, “installation part”) and the top cover (6c) (paragraph [0045] and figure 4c).

 claim 12, Ichikawa teaches an automobile (“apparatus”). The automobile comprises a battery pack (21) configured to provide electrical energy (paragraph [0048]).
 The battery pack (21) includes a battery (6). The battery (6) comprises a terminal (23) and a top cover (6a) (paragraphs [0043, 0044] and figures 4a - 4c). 
A bus bar module (28) is arranged on the top outside of the top cover (6a). The bus bar module (28) comprises a frame (24) and accommodates a plurality of voltage detection wires (“wire harness”) (paragraphs [0044, 0047] and figure 4c). As such, the bus bar module (28) is a “wire harness plate”. 
The bus bar module (28, “wire harness plate”) includes a temperature detector (10) (paragraph [0044]). 
The temperature detector (10) includes a pair of flexible arms (3, “elastic pressing part”) and a surrounding portion (2) (paragraphs [0030, 0033] and figures 1-3). 
A thermistor (1, “temperature collecting component”) is installed in the surrounding portion (2) (paragraph [0030 and figure 1) – therefore, the surrounding portion (2) is an “installation part”. 
The thermistor (1, “temperature collecting component”) is located between the bus bar module (28, “wire harness plate”) and the top cover (6a) (figure 4c). 
Circuit board (4) forms various electrical connections, therefore it is a “connecting piece”. The circuit board (4, “connecting piece”) together with the battery terminal (23) and other components are fixed in position within the bus bar module (28, “wire harness plate”) (paragraph [0044]).

Ichikawa fails to teach a heat conduction pad.
It is well-known in the art to interpose a thermally conductive material between a thermistor and the component whose temperature is being measured – see, e.g. Yamamoto (paragraph [0026]) and Roepke (paragraphs [0007, 0008] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive material (“pad”) between the thermistor (1) and the top cover (6a) for the purpose of ensuring a reliable thermal contact with the top cover (6a). 
The surrounding portion (2, “installation part”) is configured to press the thermistor (1) against the top cover (6a), therefore in the combination of Ichikawa and Yamamoto/Roepke it would press the thermistor (1) so that it makes close contact with the thermally conductive material (“pad”) and the thermally conductive material (“pad”) would be butted against the top cover (6a). 
Regarding claim 13, Ichikawa as modified by Yamamoto/Roepke teaches that the thermistor (1) is positioned between the surrounding portion (2, “installation part”) and the thermally conductive material (“pad”).
Regarding claim 14, Ichikawa teaches a pair of flexible arms (3, “elastic pressing part”). Each flexible arm (3) is a cantilever with one end attached to the surrounding portion (2, “installation part”) and one free end. Each flexible arm (3) extends towards a side of the surrounding portion (2, “installation part”) (paragraph [0030] and figures 1-3).
 	A distance L1 is greater than a distance L2.
	L1 is the maximum distance between the surface of a flexible arm (3, “cantilever”) on the side away from the top cover (6a) and the surface of the top cover (6a) facing the surrounding portion (2, “installation part”). L2 is the maximum distance between the surface of the surrounding portion (2, “installation part”) on the side away from the top cover (6c) and the surface of the top cover (6c) facing the surrounding portion (2, “installation part”) (see Figure 1 above).
Regarding claim 15, Ichikawa teaches a pair of flexible arms (3, “elastic pressing part”). Each flexible arm (3) is a cantilever capable of whole arc bending.
Regarding claim 16, Ichikawa teaches a pair of flexible arms (3, “elastic pressing part”). Each flexible arm (3) is a cantilever with one end attached to the surrounding portion (2, “installation part”) and one free end. The two cantilevers are arranged symmetrically with respect to a center line in a width direction of the surrounding portion (2, “installation part”) (figure 2).
Regarding claim 19, Ichikawa teaches that the circuit board (4, “connecting piece”) is configured to press each flexible arm (“cantilever”) so that the thermistor (1, “temperature collecting component”) is clamped between the surrounding portion (2, “installation part”) and the top cover (6c) (paragraph [0045] and figure 4c).

Claims 1, 2, 6, 7, 11-13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0079437, hereinafter Jeong in view of U.S. Pre-Grant Publication No. 2005/0134232, hereinafter Yamamoto and U.S. Pre-Grant Publication No. 2003/0223474, hereinafter Roepke.
 claim 1, Jeong teaches a battery pack. The battery pack includes a battery (10). The battery (10) comprises an electrode terminal (10a) and a case (10b) (paragraphs [0039, 0041] and figures 1-3). The surface of the case (10b) on which the terminal (10a) is mounted is considered the instantly claimed “top cover”.
An inner cover (110) is arranged on the top outside of the top cover. The inner cover (110) has a plate shape and accommodates a plurality of guide wires (“wire harness”) (paragraphs [0061, 0062, 0065] and figure 4c). As such, the inner cover (110) is a “wire harness plate”. 
The inner cover (110, “wire harness plate”) is provided with a sensor assembling part (120) and a cantilever (121, “elastic pressing part”) (paragraphs [0067, 0069]).  
A temperature sensor (20, “temperature collecting component”) is installed in the sensor assembling part (120) (paragraph [0067] and figures 4A, 4B, 5 and 6) – therefore, the sensor assembling part (120) is an “installation part”. 
The temperature sensor (20, “temperature collecting component”) is located between the inner cover (110, “wire harness plate”) and the top cover (figures 3 and 5). 
The back wall of the sensor assembling part (120) connects the guide walls (125) (see Figure 2 below), therefore the back wall is a “connecting piece”. The “connecting piece” is fixed in space with the electrode terminal (10a) by the inner cover (110), which encloses electrode terminal (10a) in terminal hole (135) (paragraph [0086] and figure 3).  




    PNG
    media_image3.png
    230
    323
    media_image3.png
    Greyscale
[AltContent: textbox (“connecting piece”)][AltContent: arrow]



[AltContent: textbox (Figure 2 - Jeong's assembly. Indicating the feature considered a "connecting piece".)]

The temperature sensor (20, “temperature collecting component”) includes a thermistor (25) (paragraph [0082] and Figure 3 below).
Jeong fails to teach a heat conduction pad.
It is well-known in the art to interpose a thermally conductive material between a thermistor and the component whose temperature is being measured – see, e.g. Yamamoto (paragraph [0026]) and Roepke (paragraphs [0007, 0008] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive material (“pad”) between the thermistor (25) and the top cover for the purpose of ensuring a reliable thermal contact with the top cover.
The sensor assembling part (120, “installation part”) is configured to press the thermistor (25) against the top cover, therefore in the combination of Jeong and Yamamoto/Roepke it would press the thermistor (25) so that it makes close contact with 
Regarding claim 2, Jeong as modified by Yamamoto/Roepke teaches that the thermistor (25) is positioned between the sensor assembling part (120, “installation part”) and the thermally conductive material (“pad”).
Regarding claim 6, Jeong teaches that the sensor assembling part (120, “installation part”) defines an installation slot into which the temperature sensor (20, “temperature collecting component”) is inserted. A catch jaw (121ba) buckles the temperature sensor (20, “temperature collecting component”) into place (paragraph [0073] and figure 5). 
In the assembled state a front end of the thermistor (25) is installed in the installation slot and a back end of the thermistor (25) is fixed by the catch jaw (121ba, “buckle structure”) (figure 5).
Regarding claim 7, Jeong teaches a stopper (121p), which limits the movement of the temperature sensor (20, “temperature collecting component”) (paragraph [0075]). The stopper (121p) is located within the installation slot defined by the sensor assembling part (120, “installation part”).
The portion of the installation slot including the stopper (121p) is therefore a positioning slot. In the combination of Jeong and Yamamoto/Roepke, the heat conduction material (“pad”) is installed between the thermistor (25) and the top cover, therefore at least a portion of the heat conduction material (“pad”) would be installed in the positioning slot (Figure 4 below).


    PNG
    media_image5.png
    198
    472
    media_image5.png
    Greyscale
[AltContent: textbox (Positioning slot)][AltContent: arrow]





[AltContent: textbox (Figure 3 - Jeong's assembly. Showing the location of the positioning slot.)]

Regarding claim 11, Jeong shows the temperature sensor (20, “temperature collecting component”) positioned adjacent to one of the battery’s terminals (figure 3). 
Jeong does not specify whether the terminal is the positive terminal or the negative terminal.
Jeong fails to teach that the temperature sensor is positioned adjacent to the negative terminal.
Given that there are only two options – to position the temperature sensor adjacent to the positive terminal or adjacent to the negative terminal – it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the two possible choices the negative terminal without undue experimentation and with a reasonable expectation of success.

Regarding claim 12, Jeong teaches a vehicle including a battery pack configured to provide electrical energy (paragraph [0006]). 

An inner cover (110) is arranged on the top outside of the top cover. The inner cover (110) has a plate shape and accommodates a plurality of guide wires (“wire harness”) (paragraphs [0061, 0062, 0065] and figure 4c). As such, the inner cover (110) is a “wire harness plate”. 
The inner cover (110, “wire harness plate”) is provided with a sensor assembling part (120) and a cantilever (121, “elastic pressing part”) (paragraphs [0067, 0069]).  
A temperature sensor (20, “temperature collecting component”) is installed in the sensor assembling part (120) (paragraph [0067] and figures 4A, 4B, 5 and 6) – therefore, the sensor assembling part (120) is an “installation part”. 
The temperature sensor (20, “temperature collecting component”) is located between the inner cover (110, “wire harness plate”) and the top cover (figures 3 and 5). 
The back wall of the sensor assembling part (120) connects the guide walls (125) (see Figure 2 above), therefore the back wall is a “connecting piece”. The “connecting piece” is fixed in space with the electrode terminal (10a) by the inner cover (110), which encloses electrode terminal (10a) in terminal hole (135) (paragraph [0086] and figure 3).  
The cantilever (121, “elastic pressing part”) is butted with the “connecting piece” (Figure 2 above). The temperature sensor (20, “temperature collecting component”) abuts the top cover (paragraphs [0067, 0070] and figure 3). 

Jeong fails to teach a heat conduction pad.
It is well-known in the art to interpose a thermally conductive material between a thermistor and the component whose temperature is being measured – see, e.g. Yamamoto (paragraph [0026]) and Roepke (paragraphs [0007, 0008] and figure 1).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a thermally conductive material (“pad”) between the thermistor (25) and the top cover for the purpose of ensuring a reliable thermal contact with the top cover.
The sensor assembling part (120, “installation part”) is configured to press the thermistor (25) against the top cover, therefore in the combination of Jeong and Yamamoto/Roepke it would press the thermistor (25) so that it makes close contact with the thermally conductive material (“pad”) and the thermally conductive material (“pad”) would be butted against the top cover. 
Regarding claim 13, Jeong as modified by Yamamoto/Roepke teaches that the thermistor (25) is positioned between the sensor assembling part (120, “installation part”) and the thermally conductive material (“pad”).
Regarding claim 17, Jeong teaches that the sensor assembling part (120, “installation part”) defines an installation slot into which the temperature sensor (20, “temperature collecting component”) is inserted. A catch jaw (121ba) buckles the temperature sensor (20, “temperature collecting component”) into place (paragraph [0073] and figure 5). 

Regarding claim 18, Jeong teaches a stopper (121p), which limits the movement of the temperature sensor (20, “temperature collecting component”) (paragraph [0075]). The stopper (121p) is located within the installation slot defined by the guide walls (125, “installation part”).
The portion of the installation slot including the stopper (121p) is therefore a positioning slot. In the combination of Jeong and Yamamoto/Roepke, the heat conduction material (“pad”) is installed between the thermistor (25) and the top cover, therefore at least a portion of the heat conduction material (“pad”) would be installed in the positioning slot (Figure 4 above).

Claims 9, 10 and 20 are rejected under 35 U.S.C. 103 as obvious over U.S. Pre-Grant Publication No. 2015/0079437, hereinafter Jeong and U.S. Pre-Grant Publication No. 2005/0134232, hereinafter Yamamoto and U.S. Pre-Grant Publication No. 2003/0223474, hereinafter Roepke as applied to claims 2 and 13 above and further in view of U.S. Pre-Grant Publication No. 2014/0017533, hereinafter Nishihara.
Regarding claims 9 and 20, Jeong teaches that the battery pack includes a circuit board, which is a battery management system (paragraph [0059]). Jeong further teaches that the wire part (21) of the temperature sensor (20, “temperature collecting component”) is connected to the battery management system (paragraph [0083]).

The positioning of circuit boards on inner covers of the type taught by Jeong is a well-known configuration in the art. See, e.g. Nishihara who teaches a battery module, a cover member (60) – analogous to Joeng’s inner cover (110) - and a printed circuit board (70) arranged on the cover member (60) (paragraph [0036] and figures 1, 2 and 11).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to arrange a circuit board on the inner cover (110, “wire harness”) for the purpose of forming a short path for the signal lines between the temperature sensors and the circuit board.
Regarding claim 10, Jeong teaches that the thermistor (25) is connected via a wire part (21) to the circuit board (paragraph [0083]). Jeong does not provide any details on the connection.
Jeong fails to teach a connector socket on the circuit board and a connector plug on the thermistor.
A wire terminating with a connector plug intended to be inserted into a connector socket is a well-known configuration in the art. See, e.g. Nishihara who teaches a wire having a connector (CN3) inserted into an opening (74, “socket”) of the circuit board (70) (paragraph [0086] and figure 10).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to configure Jeong’s wire part (21) with a .

Response to Arguments
Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of the Ishikawa and Yamamoto/Roepke references and the Jeong and Yamamoto/Roepke references have been provided, as recited above, to address the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724